Case 19-01227-5-JNC        Doc 351 Filed 12/02/19 Entered 12/02/19 15:22:49                Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

 IN RE:                           )
                                  )                           Case No. 19-01227-5-JNC
 CAH ACQUISITION COMPANY #16, LLC )
 d/b/a HASKELL COUNTY COMMUNITY )                             Chapter 11
 HOSPITAL,                        )
                                  )
            Debtor.               )
                                  )

                          APPLICATION FOR EXTENSION OF TIME

          COMES NOW, Thomas W. Waldrep, Jr. (the “Trustee”) herein, by and through his

 undersigned counsel of record, and hereby moves this Court for an Order allowing the Trustee an

 extension of time within which to file the October monthly report and, in support of said Application

 shows unto the Court as follows:

          1.    The Debtor filed its Petition for relief under Chapter 11 of the United States

 Bankruptcy Code on March 17, 2019. Thomas W. Waldrep, Jr. was appointed as Chapter 11 Trustee

 on March 18, 2019.

          2.    The Trustee needs additional time to complete the September monthly report.

          3.    Based on the foregoing, the Trustee is requesting an extension up to and including

 December 13, 2019 to file the September monthly report.

          4.     The Bankruptcy Administrator has consented to the requested extension.

          WHEREFORE, the Trustee prays that he be granted an extension up to and including

 December 13, 2019 to complete and file the October monthly report.
Case 19-01227-5-JNC       Doc 351 Filed 12/02/19 Entered 12/02/19 15:22:49               Page 2 of 3




 This the 2nd day of December, 2019.



                                       WALDREP LLP

                                       /s/ Thomas W. Waldrep, Jr.           ____________
                                       Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                       James C. Lanik (N.C. State Bar No. 30454)
                                       John R. Van Swearingen (N.C. State Bar No. 53646)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       - and –

                                       HENDREN, REDWINE & MALONE, PLLC


                                       /s/ Jason L. Hendren
                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC State Bar No. 37012)
                                       Benjamin E.F.B. Waller (NC State Bar No. 27680)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                               rredwine@hendrenmalone.com
                                               bwaller@hendrenmalone.com
                                       Co-Counsel for the Trustee
Case 19-01227-5-JNC        Doc 351 Filed 12/02/19 Entered 12/02/19 15:22:49                 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I, Jason L. Hendren, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612, certify:

        That I am, at all times hereinafter mentioned, was, more than eighteen (18) years of age;

        That on 2nd day of December, 2019, I served copies of the foregoing pleading on the parties

 listed below by depositing a copy of the same in the United States mail bearing sufficient postage.

        I certify under penalty of perjury that the foregoing is true and correct.

 Dated: December 2, 2019                WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.           ____________
                                        Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                        James C. Lanik (N.C. State Bar No. 30454)
                                        John R. Van Swearingen (N.C. State Bar No. 53646)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                        - and –

                                        HENDREN, REDWINE & MALONE, PLLC


                                        /s/ Jason L. Hendren
                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC State Bar No. 37012)
                                        Benjamin E.F.B. Waller (NC State Bar No. 27680)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                                rredwine@hendrenmalone.com
                                                bwaller@hendrenmalone.com
                                        Co-Counsel for the Trustee

 TO:

        Kirstin Gardner                                                  (via CM/ECF)
        Office of the Bankruptcy Administrator
